DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Foreman (Reg. No. 77714) on 6/18/2021.

The application has been amended as follows: 
In claim 1, the last line, change “outputting, by the at least one processor, the three-dimensional fracture network model” to --displaying, by the at least one processor, the three-dimensional fracture network model in three dimensions with respect to the axis of the wellbore--.
In claim 11
In claim 20, the last line, change “outputting the three-dimensional fracture network model” to --displaying the three-dimensional fracture network model in three dimensions with respect to the axis of the wellbore--.

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the closest prior art of record fails to teach the features of claim 1: “generating a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements; generating, based on the generated fracture intensity threshold, a fracture extension estimate for each of the plurality of reflected acoustic signal measurements, wherein the fracture extension estimate represents a length of fracture within an area extending from the wellbore within the target region in at least one predetermined direction; generating, by the at least one processor, a three-dimensional fracture network model corresponding to the generated fracture extension estimates,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Note that Ritzmann et al. (US 20180291734 A1; cited previously) merely teaches acquiring acoustic data based on acoustic signals transmitted into a far-field region of the formation; estimating a property of one or more fractures in the far-field region based on the acoustic data; and generating at least one fracture characteristic of the 
Regarding claims 11-19, the closest prior art of record fails to teach the features of claim 11: “generating a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements; generating, based on the generated fracture intensity threshold, a fracture extension estimate for each of the plurality of reflected acoustic signal measurements, wherein the fracture extension estimate represents a length of fracture within an area extending from the wellbore within the target region in at least one predetermined direction,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Regarding claim 20, the closest prior art of record fails to teach the features: “generating a fracture intensity threshold for each of the plurality of reflected acoustic signal measurements; generating, based on the generated fracture intensity threshold, the fracture extension estimate for each of the plurality of reflected acoustic signal measurements, wherein the fracture extension estimate represents a length of fracture within an area extending from the wellbore within the target region in at least one predetermined direction,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857